     Case 2:18-cv-01471-JCM-VCF Document 82 Filed 01/16/19 Page 1 of 18



 
 
 
 
 
                                            UNITED STATES DISTRICT COURT
                                                  DISTRICT OF NEVADA
 
                                                                                    2:18-CV-01471-JCM-VCF
                                                                                &DVHBBBBBBBBBBBBBBBBBBBBBBB
     MINGBO CAI, Individually and On Behalf
                                          
    of All Others Similarly Situated,    
                                                                               VERIFIED PETITION FOR
                3ODLQWLIIV                                                PERMISSION TO PRACTICE
                                                                               IN THIS CASE ONLY BY
          YV                                                                ATTORNEY NOT ADMITTED
                                                                               TO THE BAR OF THIS COURT
   SWITCH, INC., et al.                                                      AND DESIGNATION OF
                                                                               LOCAL COUNSEL
                                        
                  'HIHQGDQWV           
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                     ),/,1*)((,6

                    Daniel J. Tyukody
                BBBBBBBBBBBBBBBBBBBBBBBBBBBB3HWLWLRQHUUHVSHFWIXOO\UHSUHVHQWVWRWKH&RXUW
      QDPHRISHWLWLRQHU

                        7KDW3HWLWLRQHULVDQDWWRUQH\DWODZDQGDPHPEHURIWKHODZILUPRI

                                GREENBERG TRAURIG, LLP
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                 ILUPQDPH

                                      1840 Century Park East, Suite 1900
      ZLWKRIILFHVDWBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                               VWUHHWDGGUHVV

                         Los Angeles                                    California
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                          90067
          FLW\  VWDWH ]LSFRGH

               310-586-7700                  tyukodyd@gtlaw.com
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      DUHDFRGHWHOHSKRQHQXPEHU     (PDLODGGUHVV

                        7KDW3HWLWLRQHUKDVEHHQUHWDLQHGSHUVRQDOO\RUDVDPHPEHURIWKHODZILUPE\

      Goldman Sachs & Co. LLC, et al. (see attach.)
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBWRSURYLGHOHJDOUHSUHVHQWDWLRQLQFRQQHFWLRQZLWK
                        >FOLHQWV@

    WKHDERYHHQWLWOHGFDVHQRZSHQGLQJEHIRUHWKLV&RXUW

                                                                                                               5HY
     Case 2:18-cv-01471-JCM-VCF Document 82 Filed 01/16/19 Page 2 of 18




 1             3.    That since _ _ _J_u_n_e~l_0_,~1_9_8_6___ , Petitioner has been and presently is a
                                              (date)
 2     member in good standing of the bar of the highest Court of the State of ____C_al_i~_o_r_n_ia_ __
                                                                                            (state)
 3     where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or

 4     from the clerk of the supreme court or highest admitting court of each state, territory, or insular

 5     possession of the United States in which the applicant has been admitted to practice law certifying

 6     the applicant's membership therein is in good standing.

 7            4.        That Petitioner was admitted to practice before the following United States District

 8     Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

 9     of other States on the dates indicated for each, and that Petitioner is presently a member in good

10     standing of the bars of said Courts.

11                              Court                            Date Admitted             Bar Number

12                   Central District of California               June 23, 1986               123323

13                  Ninth Circuit Court of Appeals               March 25, 1994               123323

14                  Southern District of California               July 24, 1996               123323

15                       U.S. Supreme Court                       June 16, 2008               123323

16

17

18

19
              5.        That there are or have been no disciplinary proceedings instituted against petitioner,
20
       nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
       or administrative body, or any resignation or termination in order to avoid disciplinary or
22
       disbarment proceedings, except as described in detail below:
23
       (State "none" if Petitioner has no disciplinary proceedings, etc.)
24
       None
25

26

27

28                                                       2                                           Rev. 5/16
     Case 2:18-cv-01471-JCM-VCF Document 82 Filed 01/16/19 Page 3 of 18




 1              6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give

 2     particulars if ever denied admission):

 3     (State "none" if Petitioner has never been denied admission.)
 4
       None
 5
 6              7.       That Petitioner is a member of good standing in the following Bar Associations.

 7     (State "none" if Petitioner is not a member of other Bar Associations.)

 8
       California State Bar
 9
10              8.       Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2

11     (formerly LR IA 10-2)   during the past three (3) years in the following matters:   (State "none" ifno applications.)

12     Date of Application                 Cause                       Title of Court                  Was Application
                                                                     Administrative Body                 Granted or
13                                                                     or Arbitrator                       Denied

14          July 20, 2018             In re SWITCH, INC.       Eighth Judicial District Court               Granted

15        October 22, 2018           Checkman v. Allegiant        USDC, District of Nevada                 Granted

16

17
18

19                         (If necessary, please attach a statement of additional applications)

20              9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21     State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22     extent as a member of the State Bar of Nevada.

23              10.      Petitioner agrees to comply with the standards of professional conduct required of

24     the members of the bar of this court.

25              11.      Petitioner has disclosed in writing to the client that the applicant is not admitted to

26     practice in this jurisdiction and that the client has consented to such representation.

27

28                                                            3                                                   Rev. 5/16
     Case 2:18-cv-01471-JCM-VCF Document 82 Filed 01/16/19 Page 4 of 18




 1             That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

 2


                                                     ~~4r~-
       FOR THE PURPOSES OF THIS CASE ONLY.

 3

 4
                           California
       STATE OF - - - - - - - -                 )
 5                                         )
       COUNTY OF _ _L_o_s_A_n""'-ge_l_es__ )
 6

 7             _ _D_a_n_ie_l_J_._T~y_ul_rn_d~y_ _ ., Petitioner, being first duly sworn, deposes and says:

 8     That the foregoing statements are true.

 9

10     Subscribed and sworn to before me this

11

12

13

14

15

16                      DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                         THE BAR OF THIS COURT AND CONSENT THERETO.
17
               Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
       believes it to be in the best interests of the client(s) to designate _ _ _ M_a_r_k_E_._F_e_rr_·a_ri_o_ __
19                                                                              (name of local counsel)
       Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
       above-entitled Court as associate resident counsel in this action. The address and email address of
21
       said designated Nevada counsel is:
22
23                                       10845 Griffith Peak Drive, Suite 600
                                                    (street address)
24
                          Las Vegas                                       Nevada                       89135
25                         (city)                                         (state)                     (zip code)

26                702-792-3773                              ferrariom@gtlaw.com
        (area code + telephone number)                         (Email address)
27

28                                                          4                                                Rev. 5/16
       Case 2:18-cv-01471-JCM-VCF Document 82 Filed 01/16/19 Page 5 of 18




         By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
  2      agreement and authorization for the designated resident admitted counsel to sign stipulations
  3      binding on all of us.
  4

  5                 APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
  6
  7             The undersigned party(ies) appoint(s) _ _ _ __ _M
                                                                _ ar_k_E. Ferra_r_io_ _ _ _ _ as
                                                                     (name of local counsel)
  8      his/her/their Designated Resident Nevada Counsel in this case.

  9
IO                                                                     ~      ../"'--.
                                                 arty's signature)               -------- - --
11                                             ~-.>~            A-Sc...tj-tl(l.12. ,Lt?.,4-{)-rl-(,-010>~
                                                t'.'., 0 1.,..b,~ ~ ~ I t.I c.,, L L c_
12                                             (type or print party name~ title)
13
                                               (party's signature)
14

15
                                               (type or print party name, title)
16
17                                CONSENT OF DESIGNEE
                The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18

19

20                                             Designate
21                                             1625                                1orn@gtlaw.com
                                               Bar number                      Email address
22
_..,
?..,
         APPROVED:
24
         Dated: this _ __ day of _ _ __ _ _ _ , 20_
25

26
         UNITED STATES DISTRICT JUDGE
27
28                                                         5                                                Rev. 5116
     Case 2:18-cv-01471-JCM-VCF Document 82 Filed 01/16/19 Page 6 of 18



     By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
 2   agreement and authorization for the designated resident admitted counsel to .sign stipulations
 3   binding on all of us.
 4

 5              APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL

 6
 7                                                         _ a_rk_· E
            The undersigned party(ies) appoint(s) _ _ _ _ _M        _. f_·e_r_ra_ri_o_ __ _ _ as
                                                                 (name oflocal counsel)
 8   his/her/their Designated Resident Nevada Counsel in this case.
 9
IO
                                             arty's signature)
11                                         -:T"l>'-'~A ,Sc.tfi)/Lfl. .¼/uJ1;e-,"irOtn>~
                                            L..c, '- b,!'°:1'= $,\,;.,ts q;' c.., Lt c
12                                         (type or print party name, title)
13
                                           (party's signature)
14

15
                                          (type or print party name, title)
16
17                              CONSENT OF DESIGN EE
            The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18

19

20                                         Designated Resident Nevada Counsel's signature
21                                         1625                            ferrariom@gtlnw.com
                                           Bar number                      Email address
22
23
     APPROVED:
24
     Dated: thi~ ___ day of _ _ _ _ _ _ _ , 20_ .
25

26
     UNITED STATES DISTRICT JUDGE
27
28                                                                                               R,·v. 5/1 6
     Case 2:18-cv-01471-JCM-VCF Document 82 Filed 01/16/19 Page 7 of 18




        By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
 2      agreement and authorization for the designated resident admitted counsel to sign stipulations

 3      binding on all of us.

 4
 5                 APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL

 6
 7             The undersigned party(ies) appoint(s)                    Mark E. Ferrario                as
                                                        - - - -(name
                                                                 - -of-local
                                                                         --    -------
                                                                             counsel)
 8      his/her/their Designated Resident Nevada Counsel in this case.            .//
 9                                                1/.f~.t~,,~.,,..,.,.~,,,,..-~
                                                  sJl>J,y/,/~~-
10                                             / / ..        ,,, (J efrf·~-t L'pn,1tvt)
11

12

13
                                              (party's signature)
14

15
                                              (type or print party name, title)
16

17                               CONSENT OF DESIGNEE
               The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18

19

20                                            Designated Resident Nevada Counsel's signature
21                                            1625                           forrariom@gtlaw.com
                                              Bar number                     Email address
22
23
        APPROVED:
24
        Dated: this ___ day of _ _ _ _ _ _ _ , 20~
25
26
        UNITED STATES DISTRICT JUDGE
27

28                                                       5                                          Rev. 5/16
     Case 2:18-cv-01471-JCM-VCF Document 82 Filed 01/16/19 Page 8 of 18



      By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

2     agreement and authorization for the designated resident admitted counsel to sign stipulations

3     binding on all of us.

4

 5               APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL

6

 7            The undersigned paiiy(ies) appoint(s) _ _ _ _ _ _M_a_rk_·_E_._F_e1_T_m~·io_ _ _ _ _ _ as
                                                            (name of local counsel)
 8    his/her/their Designated Resident Nevada Counsel in this case.

 9

10

II

12

13
                                            (party's signature)
14

l5
                                            (type or print party name. title)
16

17                               CONSENT OF DESIGNEE
              The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18

19

20                                          Designated Resident Nevada Counsel's signature

21                                           1625                         ferrariom(g)gtlaw .com
                                             Bar number                   Email address
22


       APPROVED:
24
       Dated: this _ _ _ day of _ _ _ _ _ _ _ . 20
25
26
       UNITED ST A TES DISTRICT JUDGE
27
28                                                      5
     Case 2:18-cv-01471-JCM-VCF Document 82 Filed 01/16/19 Page 9 of 18




       By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

2      agreement and authorization for the designated resident admitted counsel to sign stipulations

3      binding on all ofus.
4
5                 APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL

6

 7             The undersigned party(ies) appoint(s) _ _ _~-M~a=rk_E_.F_e_n_·a_ri,,.o_ _ _ _ _ as
                                                            (name of local counsel)
 8     his/her/their Designated Resident Nevada Coun I in this case.

 9
10
                                             (par y s signature)
11
                                            F.vbert fvl u. 11 ,~an I C;h{ e f tomp I ic, n te..
                                             (type or print party name;itle)                     u +=Fi    c er"
                                                                                                        , LLC
12                                                                               Wells Fargo Securities
13
                                             (party's signature)
14
15
                                             (type or print party name, title)
16

17                              CONSENT OF DESIGNEE
              The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18
19

20                                           Designated Resident Nevada Counsel's signature
                                             1625                          ferrariom@gtlaw.com
21
                                             Bar number                    Email address
22
23
       APPROVED:
24
       Dated: this ___ day of _ _ _ _ _ _ _, 20                .
25
26
       UNITED STATES DISTRICT JUDGE
27
28                                                       5                                             Rev. 5/16
     Case 2:18-cv-01471-JCM-VCF Document 82 Filed 01/16/19 Page 10 of 18




      By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
 2    agreement and authorization for the designated resident admitted counsel to sign stipulations

 3     binding on all of us.
 4

 5                APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
 6
 7            The undersigned party(ies) appoint(s) _ _ _ _ _ _M_a_r_k_E_._F_er_r_ar_io_ _ _ _ _ as
                                                            (name of local counsel)
 8    his/her/their Designated Resident Nevada Counsel in this case.
 9

10

11

12                                          (type or print party name, litle
13                                          5 V? ') C. I ,-..., ~R_t> v F>        <z, (. o i3 A-'-
                                            (party's signature)
14                                         MAR'K.E,S                   1J-JC..
15
                                           (type or prmt party name, 1i1le)
16
17                              CONSENT OF DESIGNER
              The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18

!9
20                                          Designated Resident Nevada Counsel's s1gna1ure
21                                          1625                         ferrariom@gtlaw.com
                                            Bar number                   Email address
22
23
      APPROVED:
24
      Dated: this ___ day of _ _ _ _ _ _ _ , 20_             .
25
26
      UNITED STATES DISTRICT JUDGE
27
28                                                     5                                          Ke v. S/ 16
 Case 2:18-cv-01471-JCM-VCF Document 82 Filed 01/16/19 Page 11 of 18




     By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

 2   agreement and authorization for the designated resident admitted counsel to sign stipulations

 3   binding on all of us.

 4
 5               APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL

 6
 7           The undersigned party(ies) appoint(s) _ _ _~__M_acc--r~k_E...,.._F_e_rr_ar.....,io,...------~ as
                                                           (name of local counsel)
 8   his/her/their Designated Resident Nevada Counsel in this case.

 9
10
11
12

13
                                              (party's signature)
14

15
                                              (type or print party name, title)
16

17                             CONSENT OF DESIGNEE
             The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18

19

20                                            Designated Resident Nevada Counsel's signature

21                                            1625                           ferrariom@gtlaw.com
                                              Bar number                     Email address
22
23
     APPROVED:
24
     Dated: this ___ day of _ _ _ _ _ _ _ , 20_
25

26
     UNITED SfATES DISTRICT JUDGE
27

28                                                        5                                              Rev. 5/16
Case 2:18-cv-01471-JCM-VCF Document 82 Filed 01/16/19 Page 12 of 18




     By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

 2   agreement and authorization for the designated resident admitted counsel to sign stipulations

 3   binding on all of us.
 4
 5              APPOINTMENT OF DESIGNATED RESIDENT NEV ADA COUNSEL

 6
 7          The undersigned party(ies) appoint(s) ______M_a_r.,._k_E_._F_e_rr_a_ri_o_ _ _ _ _ as
                                                                   (name of local counsel)
 8   his/her/their Designated Resident Nevada Counsel in this case.

 9
10
                                           (party's sigji'ature)
I1
                                            i--e_ ,We l J/:) Lu_ -A-JS+· G-e k-e ✓c:l {                    <}1,

12                                         (type or print party name, title)

I3
                                           (party's signature)
14

15
                                           (type or print party name, title)
16

17                            CONSENT OF DESIGNEE
            The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18

19

20                                         Designated Resident Nevada Counsel's signature
                                           1625                              ferrariom@gtlaw.com
21
                                           Bar number                        Email address
22

23
     APPROVED:
24
     Dated: this ___ day of _ _ _ _ _ _ _ , 20                .
25
26
     UNITED STA TES DISTRICT JUDGE
27

28                                                     5                                           · Rev. 5/16
 Case 2:18-cv-01471-JCM-VCF Document 82 Filed 01/16/19 Page 13 of 18




     By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

 2   agreement and authorization for the designated resident admitted counsel to sign stipulations

 3   binding on all of us.

 4

 5              ArPOINTMJ,:NT OF DESIGNATED RESIDENT NEVADA COUNSEL

 6

 7          The undersigned party(ies) appoint(s) ______M_a_rk_F_·:_.l_;·e_r_ra_r_io_ _ _ _ _ as
                                                                           (name of local counsel)
 8   his/her/their Designated Resident Nevada Counsel in this case.
                                            cs!J"'&, LL C-
 9

JO
                                                    -0
                                       /              .._..rffatlke))··::._
                                                                    ~"....,.,,,.,,.,....-
                                                                                          .. --·--·

                                                                        i_{Jt::ne~✓C:a✓n~I
11
                                           _f2luA!1:1~fl
                                           (type C>t: print party narne, itle)
12

13
                                           (party's signature)
14

15
                                           (type or print pa1ty name, title)
16

17                             CONSK!Yf OF DESIGNEE
             The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18

19
20                                         Designated Resident Nevada Counsel's signature

                                            1625                                                      ferrariom@gtlaw.com
21
                                           Bar number                                                 Email address
22
23
     APPROVED:
24
     Dated: this-·-·--· day of             .... ········-' 20._.
25

26
     UNITED STATES DISTRICT JUDCiE
27

28                                                        5                                                                 Rev. 5/16
     Case 2:18-cv-01471-JCM-VCF Document 82 Filed 01/16/19 Page 14 of 18




        By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
 2      agreement and authorization for the designated resident admitted counsel to sign stipulations
 3      binding on all of us.
 4
 5                 APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
 6
 7             The undersigned party(ies) appoint(s)                    Mark E. Ferrario                        as
                                                            _..---(-name..Qf local counsel)
 8

 9                                                   ~"f-o
        his/her/their Designated Resident ~ -,--"-0-~..... ---"-T=s__,_
                                                                     1111h_,
                                                                         ____i,_s_c_g(_. - - - - - - - - - - - -

10
                                                (party's signature)
11
                                                i;OBt:~ ~ . ~p ~ lC\Ct
12                                              (type or print party name, title)        .   1.. 1 r   III   l"'c,. r-1\
                                                ~SSO(:.,l "'R Gf"~fct'l-L           (J)v1v.JfL - v            f:...C.'-\U
13                                                  Dt: L \ 1). 6 afuh,)
14

15
                                               (type or print party name, title)
16

17                               CONSENT OF DESIGNEE
               The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18

19

20                                              Designated Resident Nevada Counsel's signature
21                                              1625                          ferrariom@gtlaw.com
                                                Bar number                    Email address
22
23
        APPROVED:
24
        Dated: this _ __ day of _ _ _ __ _ _, 20_
25

26
        UNITED STATES DISTRJCT JUDGE
27

28                                                         5                                                 Rev. 5/ 16
      Case 2:18-cv-01471-JCM-VCF Document 82 Filed 01/16/19 Page 15 of 18




        By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

 2      agreement and authorization for the designated resident admitted counsel to sign stipulations

        binding on all of us.

 4

 5                 APPOINTMENT OF DESIGNATED RESIDENT NEV ADA COUNSEL

 6

 7             The undersigned party(ies) appoint(s) ______M-----ca1~·k_E_~_.F_'e_·r_ra_r_io_ _ _ _ _ as
                                                                    (name of local counsel)
 8      his/her/their Designated Resident Nevada Counsel in this case.

 9

10
                                              GpEirty' s signature)
11                                           ~J~::,t,,r, . v i o ,\r-1.J v , 1     ( ,   i\e (' v./ ·1
12                                            (type or print party name, title)
 .,
IJ
                                              (party's signature)
14

15
                                              (type or print party name, title)
16

17                               CONSENT OF DESIGNEE
               The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18

19

20                                            Designated Resident Nevada Counsel's signature
                                              1625                            ferrariom@gtlaw.com
21
                                              Bar number                       Email address
22
23
        APPROVED:
24
        Dated: this ___ clay of _ _ _ _ _ _ _ , 20
25

26
        UNITED STATES DISTRICT JUDGE
27
28                                                       5                                               Rev.5/16
     Case 2:18-cv-01471-JCM-VCF Document 82 Filed 01/16/19 Page 16 of 18




       By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

2      agreement and authorization for the designated resident admitted counsel to sign stipulations

3      binding on all of us.

4
5                 APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL

6

 7             The undersigned party(ies) appoint(s) _ _ _ ___    M_a~r_k_E_._F_err
                                                                                 _ ar_io
                                                                                       _ __ ___ as
                                                             (name of local counsel)
 8     his/her/their Designated Resident Nevada Counsel in this case.

 9

10

11
                                           -< ~
                                             Wi II~~ ~li:.~r- ~ Co.
12                                           (type or print party name, title)

13
                                             (party's signature)
14

15
                                             (type or print party name, title)
16

17                                CONSENT OF DESIGNEE
               The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18

19

20                                           Designated Resident Nevada Counsel's signature

                                              1625                         ferrariom@gtlaw.com
21
                                             Bar number                    Email address
22

23
       APPROVED:
24
              January
       Dated: this ___18,day
                           2019.
                             of _ _ __ __ _• 20_
25
26
       UNITED STATES DISTRICT JUDGE
27
28                                                       5                                          Rev, 5/16
     Case 2:18-cv-01471-JCM-VCF Document 82 Filed 01/16/19 Page 17 of 18



      ATTACHMENT TO VERIFIED PETITION FOR DANIEL J. TYUKODY'S
      PERMISSION TO PRACTICE IN THIS CASE ONLY BY ATTORNEY NOT
        ADMITTED TO THE BAR OF THIS COURT AND DESIGNATION OF
                          LOCAL COUNSEL

2.That Petitioner has been retained personally or as a member of the law firm by Defendants
Goldman Sachs & Co. LLC, J.P. Morgan Securities LLC, BMO Capital Markets Corp., Wells
Fargo Securities, LLC, Citigroup Global Markets Inc., Credit Suisse Securities, Jefferies LLC,
BTIG, LLC, Raymond James & Associates, Inc., Stifel, Nicolaus & Company, Inc., and William
Blair & Company, L.L.C.
Case 2:18-cv-01471-JCM-VCF Document 82 Filed 01/16/19 Page 18 of 18

   THE STATE BAR
   OF CALIFORNIA
   180 HOWARD STREET, SAN FRANCISCO, CALIFORNIA 94105-1617            TELEPHONE: 888-800-3400




               CERTIFICATE OF STANDING



                                           November 21, 2018




 TO WHOM IT MAY CONCERN:

 This is to certify that according to the records of the State Bar, DANIEL
 JOHN TYUKODY, JR., #123323 was admitted to the practice of law in this
 state by the Supreme Court of California on June 10, 1986; and has been
 since that date, and is at date hereof, an ACTIVE member of the State Bar of
 California; and that no recommendation for discipline for professional or
 other misconduct has ever been made by the Board of Trustees or a
 Disciplinary Board to the Supreme Court of the State of California.




                                           THE STATE BAR OF CALIFORNIA




                                           Denise Velasco
                                           Custodian of Records
